Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1-6 as amended, are currently pending and have been considered below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
	Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed May 19th, 2021, which are in response to USPTO Office Action mailed January 29th, 2021. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-6 as amended remain pending
The 101 rejection has been withdrawn based on amendments.

Claim Rejections - 35 USC § 112
Claim 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to its dependency on independent Claim 1.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “conversion information”. It is indefinite as to which conversion information this cited limitation is referring to. Claim 1 discloses a first conversion information and second conversion information, therefore it is indefinite to which conversion limitation the cited limitation in Line 12 of claim 1 is referring to.
	Claim 2 is rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to its dependency on independent Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaba et al. (US 2012/0296471; hereinafter Inaba, and already disclosed by the IDS).
Regarding Claim 1:
Inaba discloses a method of operating a robot configured to perform a series of works including a plurality of processes, comprising:  
5acquiring a first condition that defines a given model work (Inaba, Para. [0113], Fig. 6, Inaba discloses an operation speed of the robot mechanism is calculated (acquired)); 
acquiring for the model work, first conversion information for acquiring first corrected operation information indicative of corrected operation obtained by correcting a temporary operation (Inaba, Para. [0078], [0113], Inaba discloses a learning correction amount (first conversion information) for adjusting the operation speed to a corrected operation speed) based on first temporary operation information indicative of the temporary operation of the robot that satisfies the 10first condition (Inaba, Para. [0078], [0113], Inaba discloses the adjustments by the learning control unit is based on a set teaching speed designated in a task program by a speed change range ratio); 
acquiring a second condition that defines a given target work (Inaba, Para. [0078], [0113], Fig. 6, Inaba discloses position or trajectory of the control target of the robot mechanism is calculated (acquired)); and 
acquiring second conversion information corresponding to the target work based on correlation information and the second condition, the correlation information being set by using the first condition and the first conversion information and being indicative of a relation between conversion information and a condition that defines a work of the robot (Inaba, Para. [0009], [0078-0079], Fig. 6, Inaba discloses a learning correction amount (second conversion information) is calculated based on the calculated position or trajectory (second condition), and learning control filter (correlation and
acquiring second corrected operation information indicative of corrected operation of the robot for the target work based on the second conversion information corresponding to the target work, such that the robot operates according to the second corrected operation information (Inaba, Para. [0165], Fig. 12, Inaba discloses the adjusted position or trajectory (second corrected operation) is calculated based on the learning correction amount (second conversion information), position or trajectory (second condition), and the speed (first condition), and executes the operation of the robot (see para. [0171])).  
Regarding Claim 2:
Inaba discloses the method of claim 1.
Inaba further discloses wherein the first conversion information corresponding to the model work is comprised of a plurality of conversion information, and the first corrected operation information is comprised of a plurality of first corrected operation information corresponding to the plurality of conversion information, 20respectively (Inaba, Para. [0161], Inaba discloses the learning correction amount (first conversion information) comprises of speed, and position or trajectory, dependent on the operation in which the learning correction amount is correcting).  
Regarding Claim 3:
The claim recites analogous limitations to claim 1 above, with the inclusion of a non-transitory computer readable recording medium storing a computer program causing a computer of a robot system to execute processing (Inaba, Para. [0160], Fig. 1 and 11, a teaching control unit which stores the program to execute the instructions), and is therefore rejected on the same premise.
Regarding Claim 4:

Regarding Claim 5:
The claim recites analogous limitations to claim 1 above, with the inclusion of a robot (Inaba, Fig. 14), a memory (Inaba, Fig. 1, learning control unit contains a first, second, and third memory), and a processor (Inaba, Para. [0161], Fig. 11, anti-exception processing unit), and is therefore rejected on the same premise.
Regarding Claim 6:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. 
In regard to independent claims 1, 3 and 5 the applicant’s representative argues the cited art of Inaba fails to disclose the claimed limitation "acquiring second conversion information corresponding to the target work based on correlation information and the second condition, the correlation information being set by using the first condition and the first conversion information and being indicative of a relation between conversion information and a condition that defines a work of the robot; and acquiring second corrected operation information indicative of corrected operation of the robot for the target work based Application No. 16/319,595on the second conversion information corresponding to the target work." However, the examiner disagrees. Inaba discloses (Para. [0078-0079]) a learning correction amount (second conversion information) corresponding to the actual trajectory of the robot (target work) based on calculated trajectory (second condition) and a learning control filter (correlation between vibration and speed of the robot), see Para. [0090-0096]. Therefore the argued limitation is disclosed by the cited art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664